In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Seiden, Ct. Atty. Ref.), dated December 15, 2011, as, without a hearing, dismissed, without prejudice, her petition to modify a prior order of custody of the same court dated March 30, 2006, so as to award her custody of the subject child.
Ordered that the order dated December 15, 2011, is affirmed insofar as appealed from, without costs or disbursements.
Whether or not the petitioner had standing to bring this proceeding, the Family Court properly dismissed the petition, since she did not serve Charles R., the father of the subject child, with her petition (see Family Ct Act § 154-a; Matter of Cruz v Cruz, 48 AD3d 804, 806 [2008]; Matter of Psyllos v Psyllos, 21 AD3d 560 [2005]; Matter of Church v Church, 294 AD2d 625, 625-626 [2002]). Rivera, J.P., Chambers, Hall and Miller, JJ., concur.